Citation Nr: 0422953	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  99-07 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which denied the benefit sought on 
appeal.  

In September 2003, the veteran appeared at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
that hearing is in the claims file.  

For reasons set forth below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.

REMAND

This appeal arises out of the veteran's claim for service 
connection for depression.  Upon a preliminary review of the 
record, the Board finds that further development is needed 
before proceeding with adjudication of this appeal.

Initially, the Board notes that there appear to be missing 
treatment records in this case.  At the September 2003 
hearing, the veteran testified that he was being treated at 
the VA medical center (VAMC) in Lyons, and had been treated 
there since 1994.  The file contains copies of treatment 
records from that facility dated from March 1994 to March 
2000, but there are no subsequent records.  Moreover, at the 
September 2003 hearing, the veteran submitted two statements 
dated in March 2003 from medical professionals at the Lyons 
VAMC indicating that he was currently receiving treatment for 
PTSD and depression.  Those statements are unaccompanied by 
any clinical records.  As such, a request should be made for 
copies of any treatment records for the veteran from the 
Lyons VAMC, dated from March 2000 to the present.  

In addition to obtaining additional treatment records, the 
Board finds that a VA examination is needed in this appeal 
for the following reasons.  The veteran's original claim, 
received in June 1997, was for service connection for post-
traumatic stress disorder (PTSD), based on symptoms including 
depression.  The RO developed the appeal as two separate 
issues, i.e., service connection for PTSD, and service 
connection for depression.  In a December 2002 rating 
decision, service connection was awarded for PTSD, rated as 
30 percent disabling.  

The record contains diagnoses of depression, but it is 
unclear to what extent the veteran's depression may be 
related to his service-connected PTSD, if any.  In July 1997, 
the veteran underwent a VA examination for post-traumatic 
stress disorder (PTSD), although the examiner indicated that 
the claims file was not available.  The veteran was diagnosed 
with PTSD and depression, secondary to "medical condition."  
The available records from the Lyons VAMC contain sporadic 
diagnoses of depression.  For example, a February 1997 record 
reflects an assessment of major depressive disorder.  A May 
1998 record reflects a diagnosis of post-traumatic stress 
disorder (PTSD) with major depression.  A June 1999 record 
indicates that the veteran had depression due to back pain.  
More recently, a March 2003 statement from a treating VA 
social worker indicates that the veteran had recurring 
episodes of depression that appeared to be the result of 
PTSD.  A March 2003 statement from a VA physician indicates 
that the veteran has diagnoses of PTSD and depression.

Although there is some medical evidence of record of a 
diagnosis of depression, there is no evidence as to whether 
any current depression is related to the veteran's active 
service.  More significantly, there is no evidence as to the 
relationship, if any, between the veteran's service-connected 
PTSD and his depression.  Consequently, once the additional 
VA treatment records are received, and any other additional 
evidence that the veteran may wish to submit, the veteran 
should be scheduled for a VA examination for mental 
disorders, to ascertain the nature and extent of any current 
psychiatric disorders.  Specifically, the examiner should be 
requested to carefully review the medical records in the 
veteran's claims file, including his service medical records.  
The examiner should be requested to comment on whether the 
veteran has a current diagnosis of depression, and if so, 
whether it is inextricably intertwined with his post-
traumatic stress disorder, or whether it is a separate and 
distinct disability.  If the examiner determines that the 
veteran has depression that is independent of his PTSD, the 
examiner should be requested to comment on the etiology of 
the depression, including whether it is at least as likely as 
not that the depression is due to his active service, or 
proximately due to his service-connected PTSD.  

Finally, the Board notes that while this appeal was pending, 
there was a significant change in the law.  On November 9, 
2000, the Veterans' Claims Assistance Act of 2000 (VCAA) was 
enacted, which is presently codified in part at 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, 2670-71 
(2003) (to be codified at 38 U.S.C. § 5103(b)).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate a claim for 
benefits.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Under 38 U.S.C.A. § 5103A, the VCAA codified VA's 
duty to assist, and provides that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  Implementing regulations for the 
VCAA are found in 38 C.F.R. § 3.159.  

In terms of the content of the VCAA notice, in a more recent 
decision, Pelegrini v. Principi, No. 01-944 (U. S. Vet. App. 
Jun. 24, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
and Quartuccio, supra, will inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  
Additionally, as indicated in 38 C.F.R. § 3.159(b), proper 
VCAA notice must also include a statement in which VA 
requests "that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  

In the present case, VCAA notice was mailed to the veteran in 
March 2001, which was only four months after the VCAA was 
enacted.  Since that time, the Court has provided more 
guidance on what constitutes proper VCAA notice.  Although 
the veteran was provided with general notice of the VCAA in 
the March 2001 letter, the letter does not inform the veteran 
what information or evidence is required to establish a claim 
for service connection for depression.  Rather, the March 
2001 letter informed the veteran that the prior Statement of 
the Case (SOC) told him what was needed to establish his 
claim.  However, a close look at that SOC, which was issued 
in September 1999, reveals that the RO explained to the 
veteran what was needed to present a "well-grounded" claim, 
which is no longer a viable legal standard.  Consequently, 
the veteran must be provided with new VCAA notice that 
explains to him what is needed to substantiate a claim for 
service connection for depression, including secondary 
service connection, under current laws and regulations.  The 
VCAA notice must inform the veteran of the type of evidence 
that he must provide, and explain what evidence VA will 
assist him in obtaining.  Finally, the VCAA notice must ask 
the veteran to provide any other evidence in his possession 
that pertains to the claim.  The veteran should be provided 
with a reasonable opportunity to respond to that notice.  See 
38 U.S.C.A. § 5103; Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, 2670-71 (2003) (to be 
codified at 38 U.S.C. § 5103(b))

Therefore, in light of the foregoing, this appeal is REMANDED 
to the RO, via the AMC in Washington, D.C., for the 
following:  

1.  The veteran should be provided with 
clear VCAA notice, which informs him of 
the type of evidence needed to 
substantiate a claim for service 
connection for depression, both on a 
direct basis, and on principles of 
secondary service connection.  The 
veteran should be informed of the 
evidence that he is required to provide, 
and the evidence that VA will assist him 
in obtaining.  The veteran should also be 
requested to provide any evidence in his 
possession that pertains to his claim.

2.  Obtain copies of treatment records 
for the veteran from the VAMC in Lyons, 
dated from March 2000 to the present.  

3.  Schedule the veteran for a VA 
examination for mental disorders, to 
ascertain whether the veteran has a 
current diagnosis of depression.  The 
claims file should be made available to 
the examiner for review, and the examiner 
is requested to review the medical 
records in the file, including the 
service medical records.  The examiner 
should acknowledge in the examination 
report whether or not the claims file was 
reviewed.  The examiner is requested to 
comment on the following:  1) whether the 
veteran currently has a diagnosis of 
depression; and, if so, 2) whether any 
current depression is part of (a symptom 
of) the veteran's service-connected PTSD, 
or whether the depression is independent 
of the PTSD; and 3) if the depression is 
independent of the PTSD, whether it is at 
least as likely as not (50 percent or 
greater) that the depression is related 
to the veteran's active service, or 
whether it is proximately due to (caused 
by) his PTSD.  The examiner is requested 
to explain any opinions in detail, and to 
support any opinion with clinical 
evidence in the record.  

4.  After all required notification and 
development has been completed, review 
the issue on appeal on the basis of any 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished an 
SSOC, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JONATHAN B. KRAMER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


